          Case 1:18-cv-05014-JPB Document 54 Filed 04/20/20 Page 1 of 24




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


    RICARDO WILSON,

               Plaintiff,
                                                    Case Number:
    v.                                              1:18-CV-05014-JPB

    ROBERT (R. KELLY) KELLY, RCA, and
    SONY MUSIC ENTERTAINMENT, INC.

               Defendants.


           DEFENDANT SONY MUSIC ENTERTAINMENT’S
    MOTION TO DISMISS PLAINTIFF’S THIRD AMENDED COMPLAINT
           AND INCORPORATED MEMORANDUM OF LAW

         Defendant Sony Music Entertainment1 (referred to herein as “Sony”) hereby

specially appears and respectfully moves the Court to dismiss Plaintiff Ricardo

Wilson’s Third Amended Complaint [Dkt. 50]. Each of the causes of action asserted

against Sony in the Third Amended Complaint should be dismissed for the reasons

discussed below.




1Defendant Sony Music Entertainment has been incorrectly identified by Plaintiff
as “Sony Music Entertainment, Inc.”

                                         1
        Case 1:18-cv-05014-JPB Document 54 Filed 04/20/20 Page 2 of 24




                                   Introduction

      Despite four attempts, and a road map provided by the Court, Plaintiff still has

failed to plead a proper copyright infringement claim against Sony, the record label

that owns the copyright in the “Love Letter” sound recording (the “Recording”), and

against Robert Kelly, p/k/a “R. Kelly,” the R&B artist who performed on the

Recording.

      Plaintiff alleges that he wrote the musical composition “Love Letter” (the

“Song”) in 2008 while he was incarcerated, and then shared the Song with Defendant

Kelly who proceeded to copy elements of it without giving him writing credit or

compensation. [Dkt. 50]. Specifically, Plaintiff claims that the Song’s title, lyrics

and cadence have been used in or for the Recording. However, on his fourth attempt,

Plaintiff has failed to properly establish that he holds a valid copyright interest in

any element of the Song other than possibly the lyrics. And as a natural consequence

of that shortcoming, he cannot and has not pled that Sony copied any elements in

which he has a copyrightable interest.

      Setting aside his failure to plead a viable copyright claim against Sony,

Plaintiff has now chosen to exploit this fourth opportunity to amend his complaint

by adding entirely new claims. Nearly eighteen months after filing his original

Complaint, Plaintiff has added two additional causes of action against Sony:


                                          2
        Case 1:18-cv-05014-JPB Document 54 Filed 04/20/20 Page 3 of 24




conspiracy (new Count Two) and racketeering (new Count Three). Each of these

new claims also suffer from pleading deficiencies and are ripe for dismissal under

Rule 12(b)(6). The claims are pled in a shotgun and bare bones fashion without

sufficient detail to satisfy even a notice pleading standard.

                              Procedural Background

      On March 5, 2020, the Court entered an order denying Sony’s Motion to

Dismiss the Second Amended Complaint (the “Order”). [Dkt. 44]. The Order

addresses several of the arguments raised by Sony in Sony’s Motion to Dismiss and

acknowledges that “a more carefully drafted complaint might state a claim in this

matter…provid[ing] [Plaintiff] an opportunity to amend his Second Amended

Complaint to add this information, if possible.” [Dkt. 44, pp. 11, 14, 16]. In the

Order, the Court generously provides Plaintiff a road map to point him in the right

direction towards curing the apparent deficiencies. As further discussed below,

however, Plaintiff failed to follow the Court’s guidance. And his Third Amended

Complaint should be dismissed as a result.

      Simultaneous with the entry of the Order, the Court entered another order

wherein it denied Plaintiff’s Motion for Default Judgment (the “Default Order”)

[Dkt. 45]. Notably, this Default Order directs Plaintiff to file each of those exhibits

referenced in his Second Amended Complaint, specifically: (1) “Exhibit A –


                                           3
        Case 1:18-cv-05014-JPB Document 54 Filed 04/20/20 Page 4 of 24




Copyright Certificate”; (2) “Exhibit B – Valid Copyrights”; (3) “Exhibit C –

Recording Contracts”; (4) “Exhibit D – Book Manuscript/The Songwriter’s Bible”;

(5) “Exhibit F – Documentary Film”; (6) “Exhibit G – Photos”; (7) “Exhibit H –

Testimonial Witnesses.” In the Default Order, the Court suggests that those exhibits

may be relevant to its evaluation of the matters raised in Sony’s instant Motion to

Dismiss:

             such exhibits are necessary for the Court to evaluate whether
             Plaintiff states a claim for copyright infringement… [and] are
             equally necessary for the Court to analyze Plaintiff’s claims
             against … Defendant Sony Music Entertainment.”

[Dkt. 45] (emphasis added).

      Despite the clear instruction set forth in the Default Order, Plaintiff filed his

Third Amended Complaint on April 6, 2020 but failed to file the majority of the

requested exhibits.2   Plaintiff’s failure to follow the Court’s instruction and

supplement his Third Amended Complaint with these exhibits should be fatal to his

claims and further supports the dismissal of his Third Amended Complaint. Plaintiff

was allotted several opportunities to cure his deficiencies, each causing expense to




2
 Plaintiff filed another copy of his Third Amended Complaint on April 15, 2020.
[Dkt. 51] but again neglected to include these exhibits that the Court instructed him
to file.

                                          4
         Case 1:18-cv-05014-JPB Document 54 Filed 04/20/20 Page 5 of 24




Sony and a waste of the Court’s time and resources; thus, any subsequent attempt by

Plaintiff to now belatedly cure these deficiencies should not be permitted.

                          Argument and Citation of Authority

 I.     Standard of Review

        A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of the

complaint to state a claim upon which relief may be granted. The allegations in the

complaint must be “enough to raise a right to relief above the speculative level.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). To survive a Rule 12(b)(6) motion,

the complaint must establish that the requested relief is “plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009) (quoting Twombly, 550 U.S. at 570).

Conclusory allegations, legal conclusions and a “formulaic recitation of the elements

of a cause of action” cannot withstand a motion to dismiss. United Techs. Corp. v.

Mazer, 556 F.3d 1260, 1270 (11th Cir. 2009) (quoting Twombly, 550 U.S. at 555).

Instead, the complaint must supply “enough fact[s] to raise a reasonable expectation

that discovery will reveal evidence’ of [plaintiff’s] claim.” Am. Dental Ass’n v.

Cigna Corp., 605 F.3d 1283, 1289 (11th Cir. 2010) (quoting Twombly, 550 U.S. at

556).




                                          5
           Case 1:18-cv-05014-JPB Document 54 Filed 04/20/20 Page 6 of 24




    II.   Despite his fourth attempt, Plaintiff has failed to salvage his copyright
          infringement claim.

          Two elements are necessary for Plaintiff to establish a prima facie claim for

copyright infringement: (1) that Plaintiff owns a valid copyright interest in the Song;

and (2) that Defendants copied “constituent elements of the copyrighted work that

are original.” Original Appalachian Artworks, Inc. v. Toy Loft, 684 F.2d 821, 829

(11th Cir.1982). This Court suggests that if Plaintiff can articulate that (1) Plaintiff

fixed the Song’s “cadence” in a fixed medium of expression, and that (2) Defendants

copied the manner in which Plaintiff used the phrase “Love Letter,” he may satisfy

notice pleading requirements. The Third Amended Complaint does not correct

either of these deficiencies.

             A. The Third Amended Complaint lacks allegations that the cadence of the
                Song was ever fixed in a tangible medium of expression.

          It is a touchstone of copyright law that “[c]opyright protection subsists ... in

original works of authorship3 fixed in any tangible medium of expression, now

known or later developed, from which they can be perceived, reproduced, or

otherwise communicated, either directly or with the aid of a machine or device.” 17




3
 A sound recording is a “work of authorship” under the Copyright Act. 17 U.S.C.
§102(a) (7).

                                              6
        Case 1:18-cv-05014-JPB Document 54 Filed 04/20/20 Page 7 of 24




U.S.C. §102(a) (emphasis added). Thus, in order to be protectable under copyright

law, Plaintiff’s work must be fixed in a tangible medium of expression.

      “A work is ‘fixed’ in a tangible medium of expression when its embodiment

in a copy or phonorecord, by or under the authority of the author, is sufficiently

permanent or stable to permit it to be perceived, reproduced, or otherwise

communicated for a period of more than transitory duration.” 17 U.S.C. §101.

Sounds that are transmitted live and recorded simultaneously satisfy the “fixation

requirement” of the Copyright Act. 17 U.S.C. §102; Pac. & S. Co. v. Duncan, 744

F.2d 1490, 1494 (11th Cir. 1984) (holding that college news feature broadcast by

television station fell within protection of copyright laws as the editorial judgment

used to present effectively the events covered by the broadcast made it an original

work of authorship and the feature became “fixed” in a tangible medium when it was

recorded on videotape at time of transmission); Swatch Grp. Mgmt. Servs. Ltd. v.

Bloomberg L.P., 808 F. Supp. 2d 634, 637 (S.D.N.Y. 2011) (holding that the audio

recording of the conference call which was “transmitted” live to analysts whose

participation was requested and was recorded simultaneously with its transmission,

satisfied the requirement of fixation).

      The Third Amended Complaint nowhere pleads that Plaintiff’s work was

fixed in a tangible medium of expression – a requirement necessary to show that


                                          7
        Case 1:18-cv-05014-JPB Document 54 Filed 04/20/20 Page 8 of 24




Plaintiff has a copyright interest in an element of the Song. The Third Amended

Complaint alleges merely that Plaintiff shared the “cadence” of the Song during to

a 2009 phone call with “Tom Tom,” Renaldo “Roc” Parker, and Defendant Kelly.

[Dkt. 50 at ¶¶5, 27] (emphasis added). Specifically, it states:

              Plaintiff through cadence and articulation not only shared the
              words of the Works, including at least 4 bars, the melody and
              arrangement with Tom Tom during a phone call with he and the
              Defendant Kelly in 2009…
Id. at ¶27.

       To be clear, the Third Amended Complaint alleges only that Plaintiff shared

the “cadence”4 over a phone call. It does not allege that the call was recorded or

otherwise copied5 such that it “is sufficiently permanent or stable to permit it to be

perceived, reproduced, or otherwise communicated for a period of more than

transitory duration.” This distinction is fatal to Plaintiff’s copyright infringement

claim. Since Plaintiff again fails to plead that there was a recording, or an otherwise



4
  Plaintiff refers to the “cadence” of his Song on two occasions in the Third Amended
Complaint (Third Am. Compl. ¶¶5, 27) but does explain what he means by his use
of the word “cadence.” Moreover, Sony has not found any legal authority which
identify “cadence” as a protectible copyright interest. Because Sony can only
surmise as to Plaintiff’s intended meaning of “cadence” and has found no authority
treating cadence as copyrightable, Plaintiff’s right to relief is speculative, at best.
5
  As previously noted by the Court, Plaintiff’s responsive brief alleges that Defendant
Kelly’s business associate, Tom Tom, “recorded [Plaintiff’s] voice modulation over
the phone and presented it to R. Kelly.” [Dkt. 24, pp. 13]. However, that allegation
is noticeably absent from the Third Amended Complaint.

                                          8
        Case 1:18-cv-05014-JPB Document 54 Filed 04/20/20 Page 9 of 24




fixed medium of expression containing the Song’s “cadence,” his copyright

infringement claim cannot proceed.

      As mentioned above, the Court suggested in its Default Order that the exhibits

referenced in Plaintiff’s Second Amended Complaint might possibly show that

Plaintiff has “the requisite information to establish a valid copyright in the Song’s

cadence and… show the registration required to bring a copyright infringement suit.”

However, the exhibits attached to Plaintiff’s Third Amended Complaint – if shown

to be authentic – do not and cannot establish that Plaintiff has a valid copyright

registration in anything other than the lyrics of the Song. Those limited exhibits

submitted to the Court do not concern any other elements, such as the “cadence,” of

the Song.

      In sum, because Plaintiff has failed to allege that his Song was ever fixed in

any tangible medium of expression, his copyright infringement claim should be

dismissed.

            B. The Third Amended Complaint lacks allegations that Defendants
               copied constituent elements of the Song that are original.

      In the Order, the Court acknowledged that Plaintiff has sufficiently pled a

valid copyright in the lyrics of “Love Letter.” But this fact, standing alone, is

insufficient to establish a valid cause of action for copyright infringement. Plaintiff




                                          9
        Case 1:18-cv-05014-JPB Document 54 Filed 04/20/20 Page 10 of 24




must additionally plead the second element required for an infringement claim, to

wit, the copying of “constituent elements of the copyrighted work that are original.”

       In the Order, the Court suggests that Plaintiff may be able to satisfy this

second element if Plaintiff properly articulates how his Song and the Recording are

substantially similar. [Dkt. 44 p.13]. Going further, the Court gave Plaintiff a helpful

hint as to how he may cure his deficiencies, stating: “[b]ecause [Plaintiff] failed to

attach the lyrics of the Song as he wrote them and the lyrics of the Song as recorded

and published, this Court cannot make any determination regarding the similarity of

the lyrics in both songs.” [Id.] However, Plaintiff did not take the hint. Despite the

opportunity to show how the lyrics in both works may be substantially similar,

Plaintiff (again) wholly failed to do so.

       Instead of showing how or in what manner the lyrics are substantially similar,

the Third Amended Complaint contains only a conclusory statement that elements

of Plaintiff’s lyrics are similar:

              Plaintiff can show that his copyrighted lyrics are substantially
              similar to the Song even though Kelly ‘changed a lot of the
              words; and as such, Plaintiff has the requisite information
              necessary to show copying of constituent elements of the work
              that are original.

[Dkt. 50 ¶75]. Here, Plaintiff even admits he has the “requisite information” – which

presumably show a similarity between the lyrics – but the Third Amended Complaint


                                            10
       Case 1:18-cv-05014-JPB Document 54 Filed 04/20/20 Page 11 of 24




falls short and Plaintiff deprives the Court and Sony of this “requisite information.”

As earlier stated by the Court, such a conclusory allegation does not allow the Court

“[to] make any determination regarding the similarity of the lyrics in both songs.”

[Dkt. 44 p.13]. Plaintiff openly admits in the Third Amended Complaint that Kelly

“changed a lot of the words,” which undercuts the notion that the lyrics are

substantially similar.

       Because Plaintiff’s Third Amended Complaint fails to include allegations of

how or in what manner his lyrics are substantially similar to those embodied in the

Recording, and because he failed to accept the Court’s clear invitation to submit an

exhibit showing a comparison of the lyrics,6 his allegations fall short of even a notice

pleading standard.

III.   Plaintiff fails to allege information necessary to determine that his
       copyright claim is not time barred.

       Any civil action under the Copyright Act must be “commenced within three

years after the claim accrued.” 17 U.S.C. §507(b). See La Grasta v. First Union

Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004) (holding that a copyright infringement

claim must be dismissed if the claim is time barred). This three-year statute of


6
  The Order states, in relevant part, “[b]ecause [Plaintiff] failed to attach the lyrics
of the Song as he wrote them and the lyrics of the Song as recorded and published,
the Court cannot make any determination regarding the similarity of the lyrics in
both songs.” [Dkt. 44 p.13].

                                          11
       Case 1:18-cv-05014-JPB Document 54 Filed 04/20/20 Page 12 of 24




limitations begins to run when the plaintiff knows, or in the exercise of reasonable

diligence should know, of the infringement. Black Box Royalties, Inc. v. Universal

Music Publ'g, Inc., No. 1:15-CV-04013-ELR, 2017 WL 3508727, at *6 (N.D. Ga.

Feb. 21, 2017) (citing Lott-Johnson v. Estate of Goreau, No. 1:14-cv-03104-WSD,

2015 WL 4389979, at *3 (N.D. Ga. July 15, 2015)).

      As stated in the Court’s Order,

             after applying the separate-accrual rule, it is possible that
             [Plaintiff] is indeed barred from bringing certain infringement
             claims.” [Dkt. 44 p.15]. To that end, “the date [Plaintiff] heard
             the Song on the radio or the dates he spoke with Defendant]
             Kelly’s manager upon his release from prison” are “necessary to
             determine whether [he] knew or should have known about the
             initial copyright infringement, triggering the limitations period.

[Dkt. 44 p. 16]. However, Plaintiff’s Third Amended Complaint does not address

or attempt to cure these deficiencies, i.e. Plaintiff does not include the alleged date

that he heard “Love Letter” on the radio while incarcerated or the alleged date(s) that

he spoke with Defendant Kelly’s manager upon his release from prison. Plaintiff

merely alleges in a conclusory fashion that his “claims commenced in 2018” [Dkt.

50, ¶76] but does not provide any factual details which would put Defendants and

this Court on notice of what events allegedly took place in 2018 which allowed his




                                          12
       Case 1:18-cv-05014-JPB Document 54 Filed 04/20/20 Page 13 of 24




claims to commence.7

IV.   The new claim of “conspiracy to commit copyright infringement” fails
      because it is preempted, and the underlying infringement claim is
      insufficiently pled.

      Plaintiff is grasping at straws trying to make his copyright infringement claim

“work.” By adding a new conspiracy claim, it appears that he is attempting to

salvage his underlying infringement claim by alleging that even if Sony did not

directly infringe on his purported copyright, it conspired with others to do so. As

explained below, Plaintiff’s conspiracy claim cannot survive as a stand-alone claim

because (1) it is preempted by the federal Copyright Act; and (2) Plaintiff has failed

to plead sufficient facts to establish conspirator liability.

          A. Plaintiff’s conspiracy to commit copyright infringement claim is
             preempted because it does not pass the “extra element” test.

      The Federal Copyright Act preempts all state law causes of action based on a

right found in the Act or an equivalent to such a right. 17 U.S.C. §301(a); Foley v.

Luster, 249 F.3d 1281, 1285 (11th Cir. 2001). The Act states, in pertinent part,

      all legal or equitable rights that are equivalent to any of the exclusive rights
      within the general scope of copyright as specified by section 106 in works of
      authorship that are fixed in a tangible medium of expression and come within
      the subject matter of copyright as specified by sections 102 and 103, ... are

7
  As this Court noted, Plaintiff’s Response to Sony’s Motion to Dismiss lists dates
that he purportedly contacted Sony representatives about the alleged infringement
but none of these dates are included in his Third Amended Complaint. [Dkt. 24, pp.
3, 4].

                                            13
       Case 1:18-cv-05014-JPB Document 54 Filed 04/20/20 Page 14 of 24




      governed exclusively by this title.... [N]o person is entitled to any such right
      or equivalent right in any such work under the common law or statutes of any
      State.

17 U.S.C. § 301(a). On the other hand, a state law claim is not preempted by federal

copyright law where it satisfies the “extra element” test, meaning it contains an

“extra element” instead of, or in addition to, the elements of copyright infringement

such that the nature of the state law action is qualitatively different from a copyright

infringement claim. Foley, supra, 249 F.3d at 1285 (explaining the applicability of

the “extra element” test).

      Courts have consistently held that claims for conspiracy to violate the

Copyright Act do not contain the “extra element” necessary to change the nature of

the claim such that it is qualitatively different from the infringement claim and thus

are preempted by federal copyright law. See Cooper v. Sony Music Entertainment,

Inc., No. 01-0941(DH), 2002 U.S. Dist. LEXIS 16038, at *11-12 (S.D.Tex. Feb. 22,

2002); Two Palms Software, Inc. v. Worldwide Freight Management, LLC, 780 F.

Supp. 2d 916 (E.D. Mo. 2011); Brown v. McCormick, 23 F.Supp.2d 594, 608

(D.Md.1998); Trenton v. Infinity Broadcasting Corp., 865 F.Supp. 1416, 1428

(C.D.Cal.1994); Aqua Bay Concepts, Inc. v. Gross Point Board of Realtors, No. 91

Civ. 74819(JAC), 1992 U.S. Dist. LEXIS, at *10-11 (E.D.Mich. May 7, 1992);

Offley v. Activision, Inc., 273 Fed. Appx. 610 (9th Cir. 2008).


                                          14
       Case 1:18-cv-05014-JPB Document 54 Filed 04/20/20 Page 15 of 24




      The instant situation is no different. Plaintiff’s civil conspiracy claim does

not add substantively to his underlying federal copyright infringement claim. It

makes no difference that the claim of conspiracy may require proof of elements

different than those required to prove copyright because the nature of the misconduct

that the conspiracy seeks to redress is not qualitatively different from that addressed

by contributory and vicarious infringement claims. Casella v. Morris, 820 F.2d 362,

365 (11th Cir. 1987) (“The test for contributory infringement has been formulated

as “one who, with knowledge of the infringing activity, induces, causes or materially

contributes to the infringing conduct of another.”); Microsoft Corp. v. Silver Star

Micro, Inc., No. 1:06-CV-1350-WSD, 2008 WL 115006, at *8 (N.D. Ga. Jan. 9,

2008) (“An individual is vicariously liable for copyright infringement if he had the

right to supervise infringing activity and to receive profits directly from the

infringement.”).8   Here, Plaintiff specifically alleges that Sony participated in

“contributory copyright infringement.”


8
  See e.g. Wise v. Williams, No. 3:11-CV-00572, 2011 WL 13257087, at *4 (M.D.
Tenn. Oct. 20, 2011) (holding plaintiffs’ claim for conspiracy to commit copyright
infringement was preempted by the Copyright Act because “the agreement element
of a state law civil conspiracy claim, to the extent that it covers an agreement to
commit copyright infringement, does not establish conduct that is qualitatively
different from a copyright infringement claim because the copyright law already
covers such conduct.”) (citing Tegg Corp. v. Beckstrom Elec. Co., 650 F. Supp. 2d
413, 427 (W.D. Pa. 2008)); see also Cooper v. Sony Music Entm't Inc., No. CIV.A.
01-0941, 2002 WL 391693, at *4 (S.D. Tex. Feb. 22, 2002) (finding that the

                                          15
       Case 1:18-cv-05014-JPB Document 54 Filed 04/20/20 Page 16 of 24




             [Sony] conspired to seek full ownership of the song and album
             Love Letter with [Defendant Kelly] by …participating in
             contributory copyright infringement, and secondary liability,
             …

Third Am. Compl. ¶79 (emphasis added).

      Since Plaintiff’s claim of conspiracy to commit copyright infringement

(Count Two) is preempted by federal copyright law, this claim should be dismissed.

         B. Plaintiff’s conspiracy to commit copyright infringement claim fails
            because the derivative claim of copyright infringement is insufficiently
            pled.

      A conspiracy is “a combination of two or more persons to accomplish an

unlawful end or to accomplish a lawful end by unlawful means. To recover damages

for a civil conspiracy claim, a plaintiff must show that two or more persons, acting

in concert, engaged in conduct that constitutes a tort.” TracFone Wireless, Inc. v.

Zip Wireless Prod., Inc., 716 F. Supp. 2d 1275, 1282 (N.D. Ga. 2010) (citation

omitted). Where Plaintiff fails to state a claim for the underlying tort claim, his

claim for conspiracy to commit such tort also fails. See Feldman v. Am. Dawn, Inc.,

No. 1:14-CV-3006-LMM, 2015 WL 11439174, at *10 (N.D. Ga. Sept. 16, 2015),



plaintiffs’ civil conspiracy claim did not add substantively to the underlying federal
copyright claim and therefore was preempted, thus precluding plaintiffs’ from
proceeding further with the conspiracy claim as it applied to the copyright
infringement portion of the suit).



                                         16
       Case 1:18-cv-05014-JPB Document 54 Filed 04/20/20 Page 17 of 24




aff'd, 849 F.3d 1333 (11th Cir. 2017) (dismissing plaintiff’s claims for RICO

conspiracy where plaintiff failed to state a substantive RICO claim).

      As detailed above, Plaintiff fails to sufficiently state his underlying claim for

the tort of copyright infringement. Therefore, the Third Amended Complaint, as

pled, fails to show that Sony engaged in any tortious conduct. Accordingly, his

claim for conspiracy to commit copyright infringement must fail.

V.    The new racketeering claim fails because Plaintiff fails to allege that Sony
      engaged in “a pattern of racketeering activity.”

      As an initial matter, Plaintiff’s RICO claim (Count III) expressly relies upon

18 U.S.C. §371. See Third. Am. Compl. ¶86 (Defendants have “violate[d] the Act

as prosecuted under 18 U.S.C. §371.”). But the referenced code section applies to

conspiracies intended to defraud the United States. It is thus inapplicable here.

Since Plaintiff lacks standing to assert a criminal or civil RICO claim against Sony

under 18 U.S.C. §371, this claim must fail.

      To state a cognizable claim for a RICO violation, a plaintiff must allege facts

which establish “(1) conduct (2) of an enterprise (3) through a pattern (4) of

racketeering activity.” Crawford’s Auto Ctr., Inc. v. State Farm Mut. Auto. Ins. Co.,

945 F.3d 1150, 1158 (11th Cir. 2019). Plaintiff’s Third Amended Complaint fails

to allege an actionable RICO claim under federal and Georgia law because it fails to

allege the requisite “pattern of racketeering activity.” Jackson v. BellSouth

                                          17
       Case 1:18-cv-05014-JPB Document 54 Filed 04/20/20 Page 18 of 24




Telecomm., 372 F.3d 1250, 1264 (11th Cir. 2004) (an actionable RICO claim

requires “a pattern of racketeering activity); see also CryoLife, Inc. v. Medafor, Inc.,

No. 1:09-CV-1150-CAP, 2010 WL 11507024, at *2 (N.D. Ga. Aug. 9, 2010)

(Georgia's RICO statute [O.C.G.A. § 16-14-4(a)] makes it unlawful for any person,

“through a pattern of racketeering activity or proceeds derived therefrom, to acquire

or maintain, directly or indirectly, any interest in or control of any enterprise, real

property, or personal property of any nature, including money.”).

      A “racketeering activity” is defined to include “any act which is indictable”

as, inter alia, mail fraud or wire fraud. See 18 U.S.C. § 1961(1)(B). To satisfy

RICO’s “pattern” requirement,9 Plaintiff must show (1) that Sony committed two or

more federal criminal offenses, often referred to as “predicate acts,” within a ten

year time span, (2) that those predicate acts are related to one another, and (3) that

those predicate acts demonstrate a continuing nature of criminal conduct. Fototec

Int'l Corp. v. Polaroid Corp., 889 F. Supp. 1518, 1522 (N.D. Ga. 1995) (citations

omitted); Am. Dental Ass'n v. Cigna Corp., 605 F.3d 1283, 1290–91 (11th Cir. 2010)

(citing H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 240 (1989)) (“In order to prove


9
 “In enacting the Georgia RICO statute, the General Assembly expressly noted that
its intent was to address an “interrelated pattern of criminal activity” and not to
address ‘isolated incidents of misdemeanor conduct or acts of civil disobedience.’ ”
CryoLife, Inc. v. Medafor, Inc., No. 1:09-CV-1150-CAP, 2010 WL 11507024, at *3
(N.D. Ga. Aug. 9, 2010).

                                          18
       Case 1:18-cv-05014-JPB Document 54 Filed 04/20/20 Page 19 of 24




a pattern of racketeering in a civil or criminal RICO case, a plaintiff must show at

least two racketeering predicates that are related, and that they amount to or pose a

threat of continued criminal activity.”).

      Plaintiff’s Third Amended Complaint does not allege any racketeering

predicates that are related, nor which amount to or pose a threat of continued criminal

activity. Am. Dental Ass'n, 605 F.3d at 1290–91. The following allegations purport

to support Plaintiff’s RICO claim:

      • Defendants have a pattern and practice of taking the works of unsigned
        writers and exploiting said works by registering said works as their own
        original works and not crediting or compensating the rightful, original
        owners of said Works. Said pattern amounts to conspiracy copyright
        infringement as well as civil and or criminal racketeering (R.I.C.O.)
        violations the facts of which will be supported by witness and other
        evidence to be proven at trial. Third Am. Compl. ¶52.

      • Defendants infringed on a copyright for purposes of commercial advantage
        or private financial gain. Id. ¶¶82, 83.

      • Defendants conspired to infringe on Plaintiff’s copyright and did so
        systematically and with reckless disregard for the rights of many writers
        and said pattern or practice did in fact garner the Defendants a commercial
        advantage and financial gain. Id. ¶84.

      • Sony conspired with R. Kelly, Renaldo Parker, Tom Tom, Valerie Felcetto
        and others to pirate the song, exclude [Plaintiff] from any credits and
        profits from the song and SR copyright certification. Id. ¶85.

      • Said acts are prohibited and said conspiracies to violate the Act as
        prosecuted under 18 U.S.C. §371. Id. ¶86.




                                            19
       Case 1:18-cv-05014-JPB Document 54 Filed 04/20/20 Page 20 of 24




Notably, there is no allegation that Sony engaged in conduct that may constitute

“racketeering activity.” See 18 U.S.C. § 1961(1) (listing what constitutes a

“racketeering activity”). The only reference to copyright infringement in 18 U.S.C.

§ 1961(1) identifies “section 2319 [of the criminal code] (relating to criminal

infringement of a copyright),” which is not applicable here as there is no private

cause of action under the criminal provisions of the copyright law,10 and Sony is not

being prosecuted for criminal copyright infringement.

      Moreover, Plaintiff’s RICO claim fails because Plaintiff’s allegations all

relate to a single act, to wit the alleged infringement of Plaintiff’s Song, and thus

there is no “pattern” of predicate acts.11 Specifically, Plaintiff’s RICO claim refers

to Defendants’ alleged infringement and “conspir[acy] to infringe on Plaintiff’s

copyright” and “to pirate the [S]ong, exclude [Plaintiff] from any credits and profits

from the [S]ong and SR copyright certification.” Third Am. Compl. ¶85. Plaintiff’s

conclusory allegation that Defendants conspired to infringe on Plaintiff’s copyright


10
   See Kelly v. L.L. Cool J., 145 F.R.D. 32, 39 (S.D.N.Y. 1992), aff'd sub nom. Kelly
v. L.L. Cool J, 23 F.3d 398 (2d Cir. 1994)
11
   Assuming, for purposes of this motion, that Plaintiff intended to assert a RICO
claim under Georgia law, his claim must fail because all of the allegations
fundamentally relate to a single transaction. Williams v. Unum Life Ins. Co. of Am.,
No. 1:07-CV-0240-JOF, 2007 WL 2479561, *2 (N.D. Ga. Aug. 27, 2007); Raines
v. State, 467 S.E.2d 217 (Ga. Ct. App. 1996); Cobb v. Kennon Realty Servs., 382
S.E.2d 697 (Ga. Ct. App. 1989). As a result, the alleged predicate acts do not
constitute a “pattern” of racketeering activity under Georgia law.

                                         20
       Case 1:18-cv-05014-JPB Document 54 Filed 04/20/20 Page 21 of 24




and “did so systematically” does not turn this single, allegedly unlawful act into “a

pattern of predicate acts.” Id. at ¶84.

      Furthermore, while Plaintiff alleges that “[d]efendants have a pattern and

practice of taking the works of unsigned writers and exploiting said works by

registering [them] as their own,” the Third Amended Complaint is devoid of any

facts which would support a finding of such “a pattern or practice.”            These

unsupported allegations, without more, are too conclusory in nature to allow this

Court to draw the reasonable inference that Defendants are liable for RICO

violations. See Crawford's Auto Ctr., Inc. v. State Farm Mut. Auto. Ins. Co., 945

F.3d 1150 (11th Cir. 2019) (“A complaint is facially plausible when there is

sufficient factual content to allow the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.”).

      To state a claim for civil damages, 18 U.S.C. § 1964(c) further requires

Plaintiff to allege (1) injury to his business or property (2) by reason of the

substantive RICO violation. Crawford's Auto Ctr., Inc. v. State Farm Mut. Auto. Ins.

Co., 945 F.3d 1150, 1158 (11th Cir. 2019). Accordingly, civil RICO plaintiffs must

sufficiently plead both racketeering activity and that the racketeering activity caused

them some injury. Id. As demonstrated above, since Plaintiff fails to allege that

Sony was part of an enterprise that engaged in acts of “racketeering activity,” he


                                          21
          Case 1:18-cv-05014-JPB Document 54 Filed 04/20/20 Page 22 of 24




cannot show (and has not shown) that he suffered any injury by reason of a RICO

violation. For these reasons, the Court need not further analyze this “shotgun-pled”

cause of action.

                                      Conclusion

      Based upon the foregoing, Defendant Sony Music Entertainment respectfully

requests, pursuant to Federal Rule of Civil Procedure 12(b)(6), that the Court

DISMISS with prejudice each of the claims asserted against Sony in Plaintiff’s Third

Amended Complaint12 and enter such further relief as this Court deems just and

proper.

      This 20th day of April, 2020.

                                        Respectfully submitted by:
                                        STOKES WAGNER, ALC

                                           /s/ Jordan A. Fishman
                                        Hayden R. Pace, Esq.
                                        Georgia Bar No. 558595
One Atlantic Center, Suite 2400         Jordan A. Fishman, Esq.
1201 W. Peachtree Street                Georgia Bar No. 180796
Atlanta, Georgia 30309                  Attorneys for Defendant Sony Music
404.766.0076 (tel)                      Entertainment
hpace@stokeswagner.com
jfishman@stokeswagner.com
12
   A review of the Court’s docket reveals Plaintiff filed more than one copy of his
Third Amended Complaint as well as his Amended Complaint on April 15, 2020.
[Dkt. 51]. The instant motion, while focused on the Third Amended Complaint, is
intended to address and dispose of any and all versions of Plaintiff’s complaint that
have not yet been ruled upon.

                                          22
       Case 1:18-cv-05014-JPB Document 54 Filed 04/20/20 Page 23 of 24




                      CERTIFICATE OF COMPLIANCE

      The undersigned counsel hereby certifies that this document complies with

the type-volume limitations set forth in Rule 5.1 of the Local Rules of the Northern

District of Georgia, and has been typed in Times New Roman 14 point.



                                             s/ Jordan Fishman
                                             ______________________________
                                             Jordan Fishman




                                        23
       Case 1:18-cv-05014-JPB Document 54 Filed 04/20/20 Page 24 of 24




                        CERTIFICATE OF SERVICE

      I hereby certify that a copy of Defendant Sony Music Entertainment, Inc.’s

Motion to Dismiss Plaintiff’s Third Amended Complaint was electronically filed

with the Court’s CM/ECF system and a copy of same was sent to Pro Se Plaintiff of

record below via U.S. Mail, postage prepaid to the address below:

      Ricardo Wilson, pro se
      478 S. Atlanta Street
      Roswell, Georgia 30075

      Dated: April 20th, 2020
                                             s/ Jordan Fishman
                                             ______________________________
                                             Jordan Fishman




                                        24
